Citation Nr: 0800137	
Decision Date: 01/03/08    Archive Date: 01/22/08	

DOCKET NO.  05-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for paranoid schizophrenia, and, if so, whether 
the claim may be allowed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from January 5, 1976, to April 
3, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Houston, Texas, that determined that the claim for 
service connection for paranoid schizophrenia remained denied 
because the evidence submitted was not new and material.  

In the decision below, the Board finds that new and material 
evidence has been received sufficient to reopen the claim for 
service connection for paranoid schizophrenia.  The Board 
finds, however, that additional development is warranted 
prior to consideration of the issue on the merits.   
Therefore, as indicated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  

A review of the record reveals that there are a number of 
final decisions with regard to the claim.  The veteran was 
initially denied service connection for schizophrenia by 
rating decision dated in December 1980.  The veteran 
thereafter reopened his claim.  In October 1985 the Board 
considered the claim on a de novo basis and determined that 
an acquired psychiatric disorder, including a psychosis, was 
not shown during service or within the first year following 
service discharge.

In a Board decision dated in August 1990, it was indicated 
that the evidence received since the 1985 Board decision did 
not establish the veteran's psychosis was of service origin.  
It was therefore determined that the evidence received since 
the 1985 decision did not establish a new factual basis 
warranting a grant of service connection.

In subsequent rating decisions dated in February 1992, and 
November 2001, and January 2003, it was determined that new 
and material evidence adequate to reopen the claim for 
service connection for paranoid schizophrenia had not been 
submitted.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO determined that 
new and material evidence adequate to reopen a claim of 
service connection for paranoid schizophrenia had not been 
submitted.  The veteran was notified of the decision by 
communication dated the same month and of his appellate 
rights.

2.  Received on October 17, 2003, was the veteran's reopened 
claim.  

3.  Evidence received since the January 2003 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that determined that new 
and material evidence had not been received sufficient to 
reopen a claim of service connection for paranoid 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  The evidence received since the January 2003 rating 
decision with respect to the claim of service connection for 
paranoid schizophrenia is new and material; the claim for 
service connection for paranoid schizophrenia therefore is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. 
§ 38 U.S.C.A. § 5102-5103, 5107 (West 2002), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued regulations to implement the statutory changes.  See 
38 C.F.R. § 38 C.F.R. § 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2007).  The VCAA provisions include an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and they redefine the 
obligations of VA with respect to the duty to assist a 
veteran with a claim.

Given the decision to reopen the claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice of the VCAA with respect to new and 
material evidence claims should describe what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial action).  

Pertinent Legal Criteria

Pursuant to the provisions of 38 U.S.C.A. § 5108, the 
Secretary of VA is to reopen a finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously provided 
to agency decision makers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a) (2007).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding origin of a veteran's injury 
or disability, even where it will not eventually alter the 
rating decision.  Id., 155 Fed. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of the 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (and continues to be 
a binding precedent).  

Analysis

In its December 1980 rating decision, the RO had for 
consideration the veteran's service medical records, reports 
of hospitalization at a state hospital from December 1977 to 
March 1978, and hospitalization at a VA facility from April 
to May 1978.

When the Board initially considered the matter in October 
1985, it also had before it the service medical records.  
Notation was made that the service medical records contained 
no reference to psychiatric complaints or abnormalities.  
Also for consideration by the Board was a VA hospital summary 
showing the veteran was hospitalized in April 1978 because he 
believed he was losing control of his physical functioning, 
which he related to taking a slight overdose of Navane that 
had been prescribed for him by VA.  It was noted he had been 
psychiatrically hospitalized for three months, reportedly for 
schizophrenia.  At the time of discharge from hospitalization 
in May 1978, he was given a diagnosis of paranoid 
schizophrenia.  

Other medical evidence for consideration was a report of VA 
hospitalization showing the veteran was hospitalized from 
October to December 1978 with a diagnosis of chronic 
undifferentiated schizophrenia.  

Also for consideration were records of hospitalization from 
December 1977 to March 1978 that were received in November 
1980.  Psychiatric testing in December 1977 resulted in a 
diagnostic impression of rule out psychotic depression and 
rule out schizophrenia, schizo-affective type.  The final 
diagnoses at discharge in March 1978 were adjustment reaction 
with depressive features and schizoid personality.

Also for consideration was a statement from a staff 
psychiatrist at a mental health facility indicating in August 
1982 that the veteran had been a patient since July 1980 and 
had a diagnosis of paranoid schizophrenia.  The physician 
submitted another statement to the same effect dated in April 
1985.

Subsequent records reveal a principal diagnosis of paranoid 
schizophrenia.  At the time of discharge from a period of 
hospitalization in January 1984, notation was made that the 
duration of the paranoid schizophrenia was about two years.  

Also of record is a December 1984 communication from the 
veteran's mother in which she stated that some several weeks 
after the veteran entered service, he began experiencing 
psychological problems due to the pressure involved in 
service life for an officer.  She stated he did not report it 
because he was afraid it would affect his service rating.  
She claimed that since his release from active service, he 
had not been able to function.  

The Board determined that although the veteran and his mother 
stated that his psychiatric problems began during his active 
service, this was not corroborated by the medical records, 
particularly the earliest records of psychiatric treatment.  
It was noted that while a psychosis was diagnosed in the 
years after service, one was not shown to the required degree 
of 10 percent of one within the initial post service year.

The evidence before the Board at the time of its August 1990 
decision consisted of additional evidence, including 
statements from the veteran's siblings received in 1986, a 
May 1989 statement from a retired Air Force Reserve 
noncommissioned officer, a November 1989 statement from a 
psychiatrist, a private hospital discharge summary dated in 
October 1989, and the transcript of a hearing at the RO in 
December 1989.

The statements from the siblings were to the combined effect 
that the veteran was a completely changed person following 
his active service.

The statement from the noncommissioned officer revealed that 
he recalled the veteran telling him that he became ill 
shortly after his tour of duty and attributed his illness to 
military training.

The physician's November 1989 statement revealed the veteran 
had been under his care for several years for schizophrenia.  
He stated that from what he could reconstruct, the veteran's 
illness began during service.  

The Board determined that the evidence received since the 
prior Board decision did not establish a new factual basis 
warranting a grant to service connection.

Subsequent RO decisions revealed that evidence had not been 
submitted to show that the veteran had paranoid schizophrenia 
that was incurred in or aggravated by his three months of 
active service.

Since the claim to reopen was received in October 2003, 
additional evidence has been added to the record.  The 
evidence includes an October 2003 statement from A. Camis 
Milam, M.D.  The physician stated the veteran had been under 
his care since May 2003.  He stated that "by history it is 
clear that his [the veteran] illness first manifested" during 
service from January to March 1976.

The Board finds that this evidence is new and material 
because it was not previously before decision makers and it 
speaks to the issue of whether the veteran has a chronic 
acquired psychiatric disorder, namely schizophrenia, 
attributable to his active service.  This evidence is new, as 
it was not previously of record, and material, as it related 
to an unestablished fact necessary to substantiate the claim.  
To this extent only, the claim is therefore reopened and the 
appeal is granted.  Having reopened the claim, the Board 
finds that further evidentiary development is warranted.  




ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for paranoid schizophrenia 
is allowed, subject to further action as discussed herein 
below.


REMAND

A review of the evidence of record shows that the veteran has 
never been accorded a psychiatric examination addressing the 
possibility of in service onset for his paranoid 
schizophrenia.  The Board finds that a VA examination is 
necessary to determine the nature and etiology of the 
veteran's schizophrenia.  See 38 C.F.R. § 3.159 (c) (4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:  

1.  VA should ensure that the 
notification requirements of the VCAA are 
fully complied with and satisfied.

2.  The veteran should be scheduled for a 
comprehensive psychiatric examination.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include any indicated studies, to 
include psychological testing, that are 
deemed necessary for an accurate 
assessment of the veteran's psychiatric 
status.  With regard to schizophrenia, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran 
has schizophrenia related to his three 
months of active service.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  

3.  After the above has been completed, 
VA should review and readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


